                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI

RIA SCHUMACHER                )
Individually And On Behalf Of )
All Others,                   )
                              )
     Plaintiffs,              )
                              )    Case No.: 16-04078-CV-C-NKL
vs.                           )
                              )    JURY TRIAL DEMANDED
SC DATA CENTER, INC.          )
                              )
     Defendant.               )
                     MOTION FOR CLARIFICATION

       COMES NOW, the Plaintiff by and through counsel, and for this Motion for Clarification

states in support:

   1. On or about January 11, 2019, the parties held a telephone conference with the Court to

       address the need to file updated briefing addressing the Defendant’s Motion to Dismiss

       (Docs. 16, 17) previously filed on July 15, 2016.

   2. The parties agreed that the Plaintiff would be given an opportunity to file an updated

       Response to the Defendant’s previously filed Motion to Dismiss and the Defendant

       would then be given an opportunity to file an updated Reply.

   3. Given this understanding, Plaintiff filed a Response (Doc. 96) to the Defendant’s Motion

       to Dismiss. Given the Plaintiff’s understanding that the Response was to address the

       previously filed Motion to Dismiss, for which there were no exhibits, the Plaintiff filed

       their Suggestions in Opposition on February 15, 2019. Plaintiff did not address the

       exhibits attached to the Defendant’s Reply as those documents were not attached to or

       referenced in the original Motion to Dismiss.

                                               1




          Case 2:16-cv-04078-NKL Document 98 Filed 03/20/19 Page 1 of 2
   4. In the Defendant’s Reply (Doc. 97), filed March 8, 2019, the Defendant cites to exhibits

       previously attached to their original Reply (Doc. 34); but not filed with their updated

       Reply (Doc. 97). Plaintiff’s counsel was under the impression that the updated response

       and reply were to take the place of the previously filed briefing.

   5. Plaintiff’s counsel respectfully requests clarification from the Court regarding this issue.

   WHEREFORE, Plaintiff requests the Court clarify whether the previously filed Reply and

exhibits of the Defendant will be considered in deciding the Defendant’s Motion to Dismiss.



                                                     Respectfully submitted,

                                                     By: /s/ Jayson A. Watkins
                                                     Charles Jason Brown MO 49952
                                                     Jayson A. Watkins MO 61434
                                                     Brown & Watkins LLC
                                                     301 S. US 169 Hwy
                                                     Gower Missouri 64454
                                                     Tel: 816-424-1390
                                                     Fax: 816-424-1337
                                                     brown@brownandwatkins.com
                                                     watkins@brownandwatkins.com
                                                     ATTORNEYS FOR PLAINTIFF


                                      Certificate of Service
I hereby certify that a true and correct copy of the above and foregoing was sent on March 20,
2019, via ECF to all Counsel of Record.

                                                     /s/ Jayson A. Watkins
                                                     Attorney for Plaintiff




                                                 2




         Case 2:16-cv-04078-NKL Document 98 Filed 03/20/19 Page 2 of 2
